EXHIBIT Asset Purchase Agreement Between Del Pharmaceuticals, Inc., As Seller, And Church & Dwight Co., Inc., As Purchaser Dated As Of March 28, 2008 TABLE OF CONTENTS Article I SALE AND PURCHASE OF ASSETS 1 Section 1.1 Purchase and Sale 1 Section 1.2 Transfer of Assets 1 Section 1.3 Assumed Liabilities 4 Section 1.4 Closing 5 Section 1.5 Transfer of Inventory 6 Section 1.6 Working Capital Adjustment 6 Section 1.7 Assignment of Acquired Assets; Consents of Third Parties 8 Article II REPRESENTATIONS AND WARRANTIES OF SELLER 9 Section 2.1 Organization 9 Section 2.2 Authority; Execution and Delivery; Enforceability 9 Section 2.3 Consents and Approvals; No Violations 10 Section 2.4 Financial Statements 10 Section 2.5 Absence of Certain Changes 11 Section 2.6 Title of Assets 11 Section 2.7 Intellectual Property 11 Section 2.8 Contracts 12 Section 2.9 Compliance with Law; Permits 12 Section 2.10 Litigation 12 Section 2.11 Brokers and Finders 13 Section 2.12 Inventories 13 Section 2.13 Sufficiency of Assets 13 Section 2.14 Customers; Suppliers 13 Section 2.15 Taxes 13 Article III REPRESENTATIONS AND WARRANTIES OF PURCHASER 14 Section 3.1 Organization 14 Section 3.2 Authority; Execution and Delivery; Enforceability 14 Section 3.3 Consents and Approvals; No Violations 14 Section 3.4 Brokers and Finders 15 Section 3.5 No Proceedings 15 Section 3.6 Availability of Funds 15 i Article IV COVENANTS 15 Section 4.1 Retained Acquired Assets; Retained Information 15 Section 4.2 Confidentiality 16 Section 4.3 Regulatory Approvals 17 Section 4.4 Transfer Taxes 17 Section 4.5 Purchase Price Allocation 18 Section 4.6 Publicity 18 Section 4.7 Further Assurances 18 Section 4.8 Use of Names 18 Section 4.9 Bulk Transfer Laws 19 Section 4.10 Conduct of the Business 19 Section 4.11 Access and Cooperation 20 Section 4.12 Refunds and Remittances 21 Section 4.13 Returns 21 Section 4.14 Consents 22 Section 4.15 Coupons 22 Section 4.16 No Shop 22 Section 4.17 Employees 23 Section 4.18 Non-Competition and Non-Solicitation Agreements 23 Section 4.19 Certain Financial Information 25 Section 4.20 Trademarks 25 Section 4.21 Promotion Liabilities 25 Section 4.22 Inventory 26 Section 4.23 Ancillary Agreements 26 Article V CLOSING CONDITIONS 26 Section 5.1 Conditions to Obligations of the Parties 26 Section 5.2 Conditions to the Obligations of Purchaser 26 Section 5.3 Conditions to the Obligations of the Seller 27 ii Article VI SURVIVAL; INDEMNIFICATION 27 Section 6.1 Survival 27 Section 6.2 Indemnification by the Seller 27 Section 6.3 Indemnification by Purchaser 29 Section 6.4 Calculation of Losses 29 Section 6.5 Termination of Indemnification 30 Section 6.6 Procedures 30 Section 6.7 Sole Remedy; No Additional Representations 31 Section 6.8 Limitations on Liability 32 Section 6.9 Guarantee 33 Article VII TERMINATION 33 Section 7.1 Termination 33 Section 7.2 Procedure and Effect of Termination 34 Article VIII MISCELLANEOUS 34 Section 8.1 Notices 34 Section 8.2 Definitions; Interpretation 35 Section 8.3 Descriptive Headings 39 Section 8.4 Counterparts 39 Section 8.5 Entire Agreement 39 Section 8.6 Affiliates 39 Section 8.7 Fees and Expenses 39 Section 8.8 Governing Law 40 Section 8.9 Assignment 40 Section 8.10 Successors and Assigns 40 Section 8.11 Severability 40 Section 8.12 Amendments and Waivers 40 Section 8.13 Specific Performance; Jurisdiction 40 Section 8.14 Waiver of Jury Trial 41 Section 8.15 Representations 41 EXHIBITS Exhibit AAssumption Agreement Exhibit BAssignment of Trademarks Exhibit CAssignment of Patent Exhibit DBill of Sale and Assignment Agreement Exhibit EManufacturing Agreement Term Sheet Exhibit FTransitional Services Agreement iii Index of Defined Terms 1060 Forms 19 Inventory Value 7 Accounts Payable 5 Knowledge of the Sellers 39 Accounts Receivable 3 Lien 39 Acquired Assets 1 Losses 29 Acquisition 1 Manufacturing Agreement 39 Affiliate 37 Material Adverse Effect 39 Affiliate Sellers 1 Maximum 30 Affiliated Group 37 Names 20 Apportioned Obligations 18 Net Accounts Receivable 7 Assignment of Patent 37 Non-Compete Period 24 Assignment of Trademarks 37 Other Intellectual Property 39 Assumed Contracts 2 Patent 39 Assumed Liabilities 4 Permits 13 Assumption Agreement 38 Permitted Liens 39 Basket 29 Person 40 Bill of Sale and Assignment Agreement 38 Post-Closing Tax Period 18 Brand Products 1 Pre-Closing Tax Period 14 Business 38 Private Label Products 1 Canadian Transfer Documents 38 Proceeding 13 Closing 6 Products 1 Closing Date 38 Promotion Liabilities 4 Closing Working Capital 7 Purchase Price 1 Code 38 Purchaser 1 Competing Business 24 Purchaser Indemnitees 29 Confidentiality Agreement 17 Related Instruments 40 Coupon Liabilities 4 Related Transfer Instruments 40 Del Accounting Consistently Applied 7 Restricted Affiliates 24 Dispute Procedures 23 Retained Information 40 Estimated Closing Working Capital 7 Return Liabilities 4 Estimated Working Capital Adjustment 7 Seller 1 Excluded Assets 3 Seller Indemnitees 30 Excluded Liability 5 Sellers 1 FDA 2 Selling Margin 11 Financial Information 11 Target 7 Formulae 38 Tax 40 GAAP 38 Tax Return 40 Governmental Entity 38 Taxes 40 HSR Act 18 Third Party Claim 31 indemnified party 31 Trademarks 40 indemnifying party 31 Transfer Taxes 18 Intellectual Property 38 Transitional Services Agreement 40 Inventory 38 United States 40 iv ASSET PURCHASE AGREEMENT dated as of March 28, 2008, between Del Pharmaceuticals, Inc., a Delaware corporation (the “Seller”), and Church & Dwight Co., Inc., a Delaware corporation (“Purchaser”). INTRODUCTION The Seller, directly or indirectly through its Affiliates engaged in the Business, each of which is listed on Schedule 1-A (the “Affiliate
